Name: Commission Regulation (EEC) No 1669/88 of 15 June 1988 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 150/6 Official Journal of the European Communities 16. 6. 88 COMMISSION REGULATION (EEC) No 1669/88 of 15 June 1988 fixing the amount of aid for peas, field beans and sweet lupins THE COMMISSION OF THE EUROPEAN COMMUNITIES, Regulation (EEC) No 1431 /82 the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the beginning on the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1959/87 (8); Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1104/88 (2), and in particular Article 3 (6) point (a) thereof, Whereas, under Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price may be adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products ; Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down, detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 3741 /87 (4), and in particular Article 26a (7) thereof, Whereas, under Article 1 of Commission Regulation (EEC) No 2049/82 (9), as last amended by Regulation (EEC) No 1238/87 (l0), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (") delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (^ as last amended by Regulation (EEC) No 1958/87 Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community when the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1987/88 marketing year was fixed by Council Regulation (EEC) No 1957/87 0 ; whereas, as provided for in Article 2a of  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (12), as last amended by Regu ­ lation (EEC) No 1636/87 (13),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of (') OJ No L 162, 12. 6 . 1982, p. 28 . (J) OJ No L 110, 29. 4 . 1988, p. 16 . 0 OJ No L 342, 19 . 12. 1985, p. 1 . (") OJ No L | 84, 3 . 7. 1987, p. 5. 0 OJ No L 219, 28. 7. 1982, p . 36. H OJ No L 117, 5 . 5 . 1987, p. 9 . ('  ) OJ No L 133, 21 . 5 . 1986, p. 21 . H OJ No L 164, 24. 6. 1985, p. 1 . H OJ No L 153, 13 . 6 . 1987, p. 1 . 0 OJ No L 352, 15. 12. 1987, p. 26. 0 OJ No L 219, 28. 7. 1982, p. 1 . ( «) OJ No L 184, 3. 7. 1987, p. 3 . 0 OJ No L 184, 3. 7. 1987, p . 1 . 16. 6. 88 Official Journal of the European Communities No L 150/7 beans and sweet lupins or intervention price for barley, the amount of the subsidy in the case of advance fixing for this marketing year for peas, field beans and sweet lupins has only been calculated provisionally on the basis of the prices valid for the 1987/88 marketing year ; whereas that amount must be applied provisionally only and will have to be confirmed or replaced when the prices and related measures for the 1988/89 marketing year are known, HAS ADOPTED THIS REGULATION : Article 1 these currencies recorded over a given period in rela ­ tion to the Community currencies referred to ih the previous indent, and the aforesaid correcting factor ; Whereas pursuant to Articles 121 {2) and 307 (2) of the Act of Accession of Spain and Portugal the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; whereas, moreover, in the case of sweet lupins harvested in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Regulation (EEC) No 1935/87 (') ; whereas in terms of Article 2a of Regula ­ tion (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1959/87 ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ECU that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State ; Whereas, since there are no valid activating threshold or guide prices for the 1988/89 marketing year for peas, field 1 . The amounts of aid provided for in Article 3 of Regulation (EEC) No 1431 /82 is indicated in the Annexes hereto . 2. However, the amount of the subsidy in the case of advance fixing for the, 1988/89 marketing year for peas, field beans and sweet lupins will be confirmed or replaced as from 16 June 1988 to take into account, where appro ­ priate, the effects of the application of the activating price for these products for the 1988/89 marketing year and, particularly those concerning maximum guaranteed quan ­ tities. Article 2 This Regulation shall enter into force on 16 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member . States . Done at Brussels, 15 June 1988. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 185, 4. 7. 1987, p. 21 . No L 150/8 Official Journal of the European Communities 16. 6. 88 ANNEX I Gross aid in ECU per 100 kilograms Products intended for human consumption Current 6 1st period 7 (') 2nd period 8 0 3rd period 9 0 4th period 10 o 5th period 11 (1 ) 6th period 12 0 Peas used : 1 1 Il  in Spain  in Portugal  in another Member State 13,599 13,641 13,960 12,159 12,201 12,520 12,159 12,201 12,520 12,339 12,381 12,700 12,519 12,561 12,880 12,699 12,741 13,060 12,879 12,921 13,240 Feild beans used : IIIIII  in Spain  in Portugal  in another Member State 13,960 13,641 13,960 12,520 12,201 12,520 12,520 12,201 12,520 12,700 12,381 12,700 12,880 12,561 12,880 . 13,060 12,741 13,060 13,240 12,921 13,240 Products used in animal feed I Current 6 1st period 7 (') 2nd period 8 0 3rd period 9 0 4th period 10 (1) 5th period 11 (1 ) 6th period 12 0 A. Peas and field beans used : l  in Spain  in Portugal  in another Member State 10,694 10,288 10,835 9,254 8,848 9,395 9,254 8,848 9,395 9,434 9,028 9,575 9,614 9,208 9,755 9,794 9,388 9,935 9,974 9,568 10,115 B. Sweet lupins harvested in Spain and used : 1 I I  in Spain  in Portugal  in another Member State 9,741 9,199 9,928 9,741 9,199 9,928 9,741 9,199 . 9,928 9,741 9,199 9,928 9,741 9,199 9,928 9,741 9,199 9,928 9,741 9,199 9,928 C. Sweet lupins harvested in another Member State and used : I  in Spain  in Portugal  in another Member State 11,313 10,771 11,500 11,313 10,771 11,500 11,313 10,771 11,500 11,313 10,771 11,500 11,313 10,771 11,500 11,313 10,771 11,500 11,313 10,771 ' 11,500 ANNEX II Final aid in national currency per 100 kilograms Products intended for human consumption I Current6 1st period7 0 . 2nd period8 (') 3rd period9 (&gt;) 4th period10 (1) 5th period11 (1 ) 6th period12 0 Products harvest in : \ I  BLEU (Bfrs/Lfrs) 671,00 601,78 601,78 610,44 619,09 627,74 636,39  Denmark (Dkr)  Federal Republic of Germany (DM) 122,22 33,30 109,61 29,56 109,61 29,56 111,19 29,99 112,76 30,41 1 14,34 30,84 115,92 31,26  Greece (Dr) 1 005,31 816,02 816,02 839,68 863,34 887,00 910,66  Spain (Pta) 2 152,81 1 930,75 1 930,75 1 958,51 1 986,26 2 014,02 2 041,78  France (FF) 104,33 93,56 93,56 94,91 96,26 97,60 . 98,95  Ireland ( £ Irl) 11,592 . 10,394 10,394 10,544 10,694 10,843 . 10,993 ; Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 22 041 37,33 2 249,72 8,249 19716 33,14 2 001,60 7,299 19 716 33,14 2 001,60 7,299 20 006 33,62 2 032,61 7,417 20 297 34,09 2 063,63 7,536 20 588 34,57 2 094,64 7,655 20 879 35,05 2 125,66 7,774 Amounts to be deducted in the case of :  peas used in Spain (Pta) 55,67  peas and field beans used in Portugal (Esc) 54,78 16. 6. 88 Official Journal of the European Communities No L 150/9 ANNEX III Partial aids in the national currency per 100 kilograms Peas and field beans intended for animal feed Current 6 1st period 7 (') 2nd period 8 0 3rd period 9 (') 4th period loo 5th period 11 o 6th period 12 (') Products harvested in : I  BLEU (Bfrs/Lfrs) 520,79 451,58 451,58 460,23 468,88 477,53 486,19  Denmark (Dkr) 94,86 82,25 82,25 83,83 85,40 86,98 88,56  Federal Republic of Germany IIIl IlIIIl (DM) 25,84 22,18 22,18 22,61 23,03 23,46 23,88  Greece (Dr) 441,97 252,68 252,68 276,34 300,00 323,66 347,33  Spain (Pta) 1 670,90 1 448,83 1 448,83 1 476,59 1 504,35 1 532,11 1 559,86  France (FF) 80,96 70,20 70,20 71,54 72,89 74,23 75,58  Ireland ( £ Irl) 8,990 7,793 7,793 7,943 8,093 8,242 8,392  Italy (Lit) 16 902 14 577 14 577 14 868 15 158 15 449 15 740  Netherlands (Fl) 28,97 24,87 24,87 25,35 25,82 26,30 26,77   Portugal (Esc) 1 682,63 1 434,50 1 434,50 1 465,52 1 496,54 1 527,55 1 558,57  United Kingdom ( £) 6,010 5,060 5,060 5,179 5,298 5,417 5,535 Amounts to be deducted in the I \ l \ IIIl case of use : I l Ill IlII  Spain (Pta) 21,74 21,74 21,74 21,74 21,74 21,74 21,74  Portugal (Esc) 93,93 93,93 93,93 93,93 93,93 93,93 93,93 ANNEX IV Corrective amount in national currency to be added to the amounts in Annex III, per 100 kilograms (') Use of the products : BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in : I I  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 129,82 0,00 0,13 0,52 8,62 0,00 24,20 # 37,85  Denmark (Dkr) 0,00 0,00 0,00 23,65 0,00 0,02 0,09 1,57 0,00 4,41 6,89  Federal Republic of Germany III IlIl IIIl Il (DM) 0,00 0,00 0,00 6,44 0,00 0,01 0,03 0,43 0,00 1,20 1,88  Greece (Dr) 0,00 0,00 0,00 486,87 0,00 0,49 1,94 32,32 0,00 90,76 141,96  Spain (Pta) 0,00 0,00 0,00 416,50 0,00 0,42 1,66 27,65 0,00 77,64 121,44  France (FF) 0,00 0,00 0,00 20,20 0,00 0,02 0,08 1,34 0,00 3,76 5,89  Ireland ( £ Irl) 0,000 0,000 0,000 2,248 0,000 0,002 0,009 0,149 0,000 0,419 0,655  Italy (Lit) 0 0 0 1 4 441 0 4 18 295 0 828 1 295  Netherlands (Fl) 0,00 0,00 0,00 7,22 0,00 0,01 0,03 0,48 0,00 1,35 2,11  Portugal (Esc) 0,00 0,00 0,00 490,1 1 0,00 0,49 1,95 32,54 0,00 91,36 142,91  United Kingdom ( £) 0,000 0,000 0,000 1,935 0,000 0,002 0,008 0,128 0,000 0,361 0,564 No L 150/10 Official Journal of the European Communities 16. 6. 88 ANNEX V Partial aid in national currency per 100 kilograms Sweet lupins intended for use in animal feed Current 6 1st period 7 0 2nd period 8 (') 3rd period 9 (') 4th period 10 o 5th period 11 (1) 6th period 12 0 Products harvested in : I  BLEU (Bfrs/Lfrs) 552,76 552,76 552,76 552,76 552,76 552,76 552,76  Denmark (Dkr) 100,68 100,68 100,68 100,68 100,68 100,68 100,68  Federal Republic of Germany (DM) 27,43 27,15 27,15 27,15 27,15 27,15 27,15  Greece (Dr) 479,36 479,36 479,36 479,36 479,36 479,36 479,36  Spain (Pta) 1 773,45 1 773,45 1 773,45 1 773,45 1 773,45 ' 1 773,45 1 773,45  France (FF) 85,93 85,93 85,93 85,93 85,93 85,93 85,93  Ireland ( £ Irl) 9,542 9,542 9,542 9,542 9,542 9,542 9,542  Italy (Lit) 17 946 17 946 17 946 17 946 1.7 946 17 946 17 946  Netherlands (Fl) 30,75 30,44 30,44 30,44 30,44 30,44 30,44  Portugal (Esc) 1 787,83 1 787,83 1 787,83 1 787,83 - 1 787,83 1 787,83 1 787,83  United Kingdom ( £) 6,391 6,391 6,39 1 6,391 6,391 6,391 6,391 Amounts to be deducted in the IIIl - - \ case of use in : IlIlIlIlIl I  Spain (Pta) 28,84 28,84 28,84 28,84 28,84 28,84 28,84  Portugal (Esc) 125,19 125,19 125,19 125,19 125,19 125,19 125,19 ANNEX VI Corrective amount in the national currency to be added to amounts in Annex V, per 100 kilograms (') Use of products : BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in : I  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 94,41 0,00 0,10 0,38 6,27 0,00 17,60 27,53  Denmark (Dkr) 0,00 0,00 0,00 17,20 0,00 0,02 0,07 1,14 0,00 3,21 5,01  Federal Republic of Germany (DM) 0,00 0,00 0,00 4,68 0,00 0,00 0,02 0,31 0,00 0,87 ' 1,37  Greece (Dr) 0,00 0,00 0,00 354,09 0,00 0,36 1,41 23,51 0,00 66,01 103,24  Spain (Pta) 0,00 0,00 0,00 302,91 0,00 0,30 1,21 20,11 0,00 56,47 88,32  France (FF) 0,00 0,00 0,00 14,69 0,0.0 0,01 0,06 0,98 0,00 2,74 4,28  Ireland ( £ Irl) 0,000 0,000 0,000 1,635 0,000 0,002 0,007 0,109 0,000 0,305 0,477  Italy (Lit) 0 0 0 3 230 0 3 13 214 0 602 942  Netherlands (Fl) 0,00 0,00 0,00 5,25 0,00 0,01 0,02 0,35 0,00 0,98 1,53  Portugal (Esc)  United Kingdom ( £) 0,00 0,000 0,00 0,000 0,00 0,000 356,45 1,407 0,00 0,000 0,36 0,001 1,42 0,006 23,67 0,093 0,00 0,000 66,45 0,262 103,93 0,410 ANNEX VII Exchange rate of the ECU to be used \ BLEU DK DE EL ESP FR IRL IT NL PT UK In national currency, 1 ECU = 42,4582 7,85212 2,05853 164,150 135,702 6,90403 0,768411 1 516,86 2,31943 167,792 0,658692 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year.